COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-14-00540-CV
Style:                            Clifton Jerry Francis, Jr.
                                  v. Adrian Garcia, Sheriff, Harris County Sheriff Office, and Harris County, Texas
Date motion filed*:               April 16, 2015
Type of motion:                   Request for extension of time to file brief
Party filing motion:              Appellant
Document to be filed:             Appellant’s brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                              March 12, 2015
         Number of previous extensions granted:                           Current Due date: April 6, 2015
         Date Requested:                                 45 days

Ordered that motion is:

                   Granted in part
                    If document is to be filed, document due: 30 days from date of this order
                     The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed in part
                   Other: _____________________________________
          To the extent that appellant requests an extension of time to file his appellant’s brief, we grant the motion.
          Appellant’s brief is due to filed no later than 30 days from the date of this order.
          To the extent that appellant requests additional relief of an order to issue “to TDCJ,” we dismiss the request.




Judge’s signature: /s/ Russell Lloyd
                   

Panel consists of      ____________________________________________

Date: May 7, 2015